DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an application 16/456297 filed on 06/28/2019.  Claims 1-30 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-13 (Group I) are drawn to a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a demand forecasting component that employs one or more first machine learning models to determine a total demand for tasks of a dynamic system within a defined time frame based on state information regarding a current state of the dynamic system, wherein the state information comprises task information regarding currently pending tasks of the tasks; a turnaround time forecasting component that employs one or more second machine learning models to determine turnaround times for completing the tasks based on the state information; and a prioritization component that determines a prioritization order for performing the currently pending tasks based on the total demand and the turnaround times, which is within the four statutory categories (i.e. apparatus).  Claims 14-26 (Group II) are drawn to a method, comprising: employing, by a system operatively coupled to a processor, one or more first machine learning Claims 27-30 (Group III) are drawn to a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: forecasting, using one or more first machine learning models, a total demand for tasks of a dynamic system within a defined time frame based on state information regarding a current state of the dynamic system, wherein the state information comprises task information regarding currently pending tasks of the tasks; predicting, using one or more second machine learning models, turnaround times for completing the tasks based on the state information; and determining a prioritization order for performing the currently pending tasks based on the total demand and the turnaround times, which is within the four statutory categories (i.e. manufacture).  

Claims 1-13 (Group I) involve essential steps, outlined in bold, of a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a demand forecasting component that employs one or more first machine learning models to determine a total demand for tasks of a dynamic system within a defined time frame based on state information regarding a current state of the dynamic system, wherein the state information comprises task information regarding currently pending tasks of the tasks; a turnaround time forecasting component that employs one or more second machine learning models to determine turnaround times for completing the tasks based on the state information; and a prioritization component that determines a prioritization order for performing the currently pending tasks based on the total demand and the turnaround times.  Claims 14-26 (Group II) involve essential steps, outlined in bold, of a method, comprising: employing, by a system operatively coupled to a processor, one or more first machine learning models to determine a total demand for tasks of a dynamic system within a defined time frame based on state information regarding a current state of the dynamic system, wherein the state information comprises task information regarding currently pending tasks of the tasks; employing, by the system, one or more second machine learning models to determine turnaround times for completing the tasks based on the state information; and determining, by the system, a prioritization order for performing the currently pending tasks based on the total demand and the turnaround times.  Claims 27-30 (Group III) involve essential steps, outlined in bold, of a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: forecasting, using one or more first machine learning models, a total demand for tasks of a dynamic system within a defined time frame based on state information regarding a current state of the dynamic system, wherein the state information comprises task information regarding currently pending tasks of the tasks; predicting, using one or more second machine learning models, turnaround times for completing the tasks based on the state information; and determining a prioritization order for performing the currently pending tasks based on the total demand and the turnaround times.  These essential steps are directed to the abstract idea of determining a prioritization order for performing the currently pending tasks based on the total demand for tasks and the turnaround times for completing tasks, which is covered under the category of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves using rules or instructions to determine prioritization order for pending tasks.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in Claims 1-13 (Group I) other than those elements involved in the abstract idea, outlined in italics, of a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a demand forecasting component that employs one or more first machine learning models to determine a total demand for tasks of a dynamic system within a defined time frame based on state information regarding a current state of the dynamic system, wherein the state information comprises task information regarding currently pending tasks of the tasks; a turnaround time forecasting component that employs one or more second machine learning models to determine turnaround times for completing the tasks based on the state information; and a prioritization component that determines a prioritization order for performing the currently pending tasks based on the total demand and the turnaround times, in Claims 14-26 (Group II) other than those elements involved in the abstract idea, outlined in italics, of a method, comprising: employing, by a system operatively coupled to a processor, one or more first machine learning models to determine a total demand for tasks of a dynamic system within a defined time frame based on state information regarding a current state of the dynamic system, wherein the state information comprises task information regarding currently pending tasks of the tasks; employing, by the system, one or more second machine learning models to determine turnaround times for completing the tasks based on the state information; and determining, by the system, a prioritization order for performing the currently pending tasks based on the total demand and the turnaround times, and in Claims 27-30 (Group III) other than those elements involved in the abstract idea, outlined in italics, of a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: forecasting, using one or more first machine learning models, a total demand for tasks of a dynamic system within a defined time frame based on state information regarding a current state of the dynamic system, wherein the state information comprises task information regarding currently pending tasks of the tasks; predicting, using one or more second machine learning models, turnaround times for completing the tasks based on the state information; and determining a prioritization order for performing the currently pending tasks based on the total demand and the turnaround times, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method for determining a prioritization order for performing the currently pending tasks based on the total demand for tasks and the turnaround times for completing tasks being applied on general purpose computing components such a memory, processor, machine, and machine-readable storage medium;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a total demand for tasks and a turnaround time for completing tasks and sends them to a component to determine prioritization order for pending tasks, utilizing generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;

Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a memory, processor, machine, and machine-readable storage medium;
Limiting the abstract idea data to a medical facility, because limiting application of the abstract idea to medical facility data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects data regarding historical tasks and predicts demand for tasks and task turnaround times to obtain input to determine prioritization of pending task;
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to medical facility information;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements (i.e. a memory, processor, machine, and machine-readable storage medium) comprise a plurality of different types of generic 

[00107] The computer readable storage medium can be a tangible device that can retain
and store instructions for use by an instruction execution device. The computer readable
storage medium can be, for example, but is not limited to, an electronic storage device, a
magnetic storage device, an optical storage device, an electromagnetic storage device, a
semiconductor storage device, or any suitable combination of the foregoing. A nonexhaustive
list of more specific examples of the computer readable storage medium includes
the following: a portable computer diskette, a hard disk, a random access memory (RAM), a
read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash
memory), a static random access memory (SRAM), a portable compact disc read-only
memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a
mechanically encoded device such as punch-cards or raised structures in a groove having
instructions recorded thereon, and any suitable combination of the foregoing. A computer
readable storage medium, as used herein, is not to be construed as being transitory signals per
se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic
waves propagating through a waveguide or other transmission media (e.g., light pulses
passing through a fiber-optic cable), or electrical signals transmitted through a wire.

[00108] Computer readable program instructions described herein can be downloaded
to respective computing/processing devices from a computer readable storage medium or to
an external computer or external storage device via a network, for example, the Internet, a
local area network, a wide area network and/or a wireless network. The network can
comprise copper transmission cables, optical transmission fibers, wireless transmission,
routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card
or network interface in each computing/processing device receives computer readable
program instructions from the network and forwards the computer readable program
instructions for storage in a computer readable storage medium within the respective
computing/processing device.

[00109] Computer readable program instructions for carrying out operations of the
present invention can be assembler instructions, instruction-set-architecture (ISA)
instructions, machine instructions, machine dependent instructions, microcode, firmware
instructions, state-setting data, configuration data for integrated circuitry, or either source
code or object code written in any combination of one or more programming languages,
including an object oriented programming language such as Smalltalk, C++, or the like, and
procedural programming languages, such as the "C" programming language or similar
programming languages. The computer readable program instructions can execute entirely on
the entity's computer, partly on the entity's computer, as a stand-alone software package,
partly on the entity's computer and partly on a remote computer or entirely on the remote
computer or server. In the latter scenario, the remote computer can be connected to the entity's
computer through any type of network, including a local area network (LAN) or a wide area
network (WAN), or the connection can be made to an external computer (for example,

circuitry including, for example, programmable logic circuitry, field-programmable gate
arrays (FPGA), or programmable logic arrays (PLA) can execute the computer readable
program instructions by utilizing state information of the computer readable program
instructions to personalize the electronic circuitry, in order to perform aspects of the present
invention.

[00110] Aspects of the present invention are described herein with reference to
flowchart illustrations and/or block diagrams of methods, apparatus (systems), and computer
program products according to embodiments of the invention. It can be understood that each
block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the
flowchart illustrations and/or block diagrams, can be implemented by computer readable
program instructions.

[00111] These computer readable program instructions can be provided to a processor
of a general-purpose computer, special purpose computer, or other programmable data
processing apparatus to produce a machine, such that the instructions, which execute via the
processor of the computer or other programmable data processing apparatus, create means for
implementing the functions/acts specified in the flowchart and/or block diagram block or
blocks. These computer readable program instructions can also be stored in a computer
readable storage medium that can direct a computer, a programmable data processing
apparatus, and/or other devices to function in a particular manner, such that the computer
readable storage medium having instructions stored therein comprises an article of
manufacture including instructions which implement aspects of the function/act specified in
the flowchart and/or block diagram block or blocks.

[00112] The computer readable program instructions can also be loaded onto a
computer, other programmable data processing apparatus, or other device to cause a series of
operational steps to be performed on the computer, other programmable apparatus or other
device to produce a computer implemented process, such that the instructions which execute
on the computer, other programmable apparatus, or other device implement the functions/acts
specified in the flowchart and/or block diagram block or blocks.

[00113] The flowchart and block diagrams in the Figures illustrate the architecture,
functionality, and operation of possible implementations of systems, methods, and computer
program products according to various embodiments of the present invention. In this regard,
each block in the flowchart or block diagrams can represent a module, segment, or portion of
instructions, which comprises one or more executable instructions for implementing the
specified logical function(s). In some alternative implementations, the functions noted in the
blocks can occur out of the order noted in the Figures. For example, two blocks shown in
succession may, in fact, be executed substantially concurrently, or the blocks can sometimes
be executed in the reverse order, depending upon the functionality involved. It will also be
noted that each block of the block diagrams and/or flowchart illustration, and combinations of
blocks in the block diagrams and/or flowchart illustration, can be implemented by special
purpose hardware-based systems that perform the specified functions or acts or carry out
combinations of special purpose hardware and computer instructions.

[00114] In connection with FIG. 14, the systems and processes described below can be
embodied within hardware, such as a single integrated circuit (IC) chip, multiple ICs, an
application specific integrated circuit (ASIC), or the like. Further, the order in which some or
all of the process blocks appear in each process should not be deemed limiting. Rather, it

not all of which can be explicitly illustrated herein.

[00115] With reference to FIG. 14, an example environment 1400 for implementing
various aspects of the claimed subject matter includes a computer 1402. The computer 1402
includes a processing unit 1404, a system memory 1406, a codec 1435, and a system bus
1408. The system bus 1408 couples system components including, but not limited to, the
system memory 1406 to the processing unit 1404. The processing unit 1404 can be any of
various available processors. Dual microprocessors and other multiprocessor architectures
also can be employed as the processing unit 1404.

[00116] The system bus 1408 can be any of several types of bus structure(s) including
the memory bus or memory controller, a peripheral bus or external bus, or a local bus using
any variety of available bus architectures including, but not limited to, Industrial Standard
Architecture (ISA), Micro-Channel Architecture (MSA), Extended ISA (EISA), Intelligent
Drive Electronics (IDE), VESA Local Bus (VLB), Peripheral Component Interconnect (PCI),
Card Bus, Universal Serial Bus (USB), Advanced Graphics Port (AGP), Personal Computer
Memory Card International Association bus (PCM CIA), Firewire (IEEE 13144 ), and Small
Computer Systems Interface (SCSI).

[00117] The system memory 1406 includes volatile memory 1410 and non-volatile
memory 1412, which can employ one or more of the disclosed memory architectures, in
various embodiments. The basic input/output system (BIOS), containing the basic routines to
transfer information between elements within the computer 1402, such as during start-up, is
stored in non-volatile memory 1412. In addition, according to present innovations, codec
1435 can include at least one of an encoder or decoder, wherein the at least one of an encoder
or decoder can consist of hardware, software, or a combination of hardware and software.
Although, codec 1435 is depicted as a separate component, codec 1435 can be contained
within non-volatile memory 1412. By way of illustration, and not limitation, non-volatile
memory 1412 can include read only memory (ROM), programmable ROM (PROM),
electrically programmable ROM (EPROM), electrically erasable programmable ROM
(EEPROM), Flash memory, 3D Flash memory, or resistive memory such as resistive random
access memory (RRAM). Non-volatile memory 1412 can employ one or more of the
disclosed memory devices, in at least some embodiments. Moreover, non-volatile memory
1412 can be computer memory (e.g., physically integrated with computer 1402 or a
mainboard thereof), or removable memory. Examples of suitable removable memory with
which disclosed embodiments can be implemented can include a secure digital (SD) card, a
compact Flash (CF) card, a universal serial bus (USB) memory stick, or the like. Volatile
memory 1410 includes random access memory (RAM), which acts as external cache memory,
and can also employ one or more disclosed memory devices in various embodiments. By way
of illustration and not limitation, RAM is available in many forms such as static RAM
(SRAM), dynamic RAM (DRAM), synchronous DRAM (SD RAM), double data rate
SDRAM (DDR SDRAM), and enhanced SDRAM (ESDRAM) and so forth.

[00118] Computer 1402 can also include removable/non-removable, volatile/nonvolatile
computer storage medium. FIG. 14 illustrates, for example, disk storage 1414. Disk
storage 1414 includes, but is not limited to, devices like a magnetic disk drive, solid state disk
(SSD), flash memory card, or memory stick. In addition, disk storage 1414 can include
storage medium separately or in combination with other storage medium including, but not
limited to, an optical disk drive such as a compact disk ROM device (CD-ROM), CD
recordable drive (CD-R Drive), CD rewritable drive (CD-RW Drive) or a digital versatile
disk ROM drive (DVD-ROM). To facilitate connection of the disk storage 1414 to the
system bus 1408, a removable or non-removable interface is typically used, such as interface

information might be stored at or provided to a server or to an application running on an
entity device. In one embodirnent, the entily can be notified (e.g., by way of output device(s)
1436) of the types of information that are stored to disk storage 1414 or transmitted to the
server or application. The entity can be provided the opportunity to opt-in or opt-out of
having such information coUected or shared ,vith the server or application (e.g., by way of
input frmn input device(s) 1428).

[00119] It is to be appreciated that FIG. 14 describes software that acts as an
intermediary between entities and the basic computer resources described in the suitable
operating environment 1400. Such software includes an operating system 1418. Operating
system 1418, which can be stored on disk storage 1414, acts to control and allocate resources
of the computer system 1402. Applications 1420 take advantage of the management of
resources by operating system 1418 through program modules 1424, and program data 1426,
such as the boot/shutdown transaction table and the like, stored either in system memory 1406
or on disk storage 1414. It is to be appreciated that the claimed subject matter can be
implemented with various operating systems or combinations of operating systems.

[00120] An entity enters commands or information into the computer 1402 through
input device(s) 1428. Input devices 1428 include, but are not limited to, a pointing device
such as a mouse, trackball, stylus, touch pad, keyboard, microphone, joystick, game pad,
satellite dish, scanner, TV tuner card, digital camera, digital video camera, web camera, and
the like. These and other input devices connect to the processing unit 1404 through the
system bus 1408 via interface port(s) 1430. Interface port(s) 1430 include, for example, a
serial port, a parallel port, a game port, and a universal serial bus (USB). Output device(s)
1436 use some of the same type of ports as input device(s) 1428. Thus, for example, a USB
port can be used to provide input to computer 1402 and to output information from computer
1402 to an output device 1436. Output adapter 1434 is provided to illustrate that there are
some output devices 1436 like monitors, speakers, and printers, among other output devices
1436, which require special adapters. The output adapters 1434 include, by way of
illustration and not limitation, video and sound cards that provide a means of connection
between the output device 1436 and the system bus 1408. It should be noted that other
devices or systems of devices provide both input and output capabilities such as remote
computer(s) 1438.

[00121] Computer 1402 can operate in a networked environment using logical
connections to one or more remote computers, such as remote computer(s) 1438. The remote
computer(s) 1438 can be a personal computer, a server, a router, a network PC, a workstation,
a microprocessor based appliance, a peer device, a smart phone, a tablet, or other network
node, and typically includes many of the elements described relative to computer 1402. For
purposes of brevity, only a memory storage device 1440 is illustrated with remote
computer(s) 1438. Remote computer(s) 1438 is logically connected to computer 1402
through a network interface 1442 and then connected via communication connection(s) 1444.
Network interface 1442 encompasses wire or wireless communication networks such as
local-area networks (LAN) and wide-area networks (WAN) and cellular networks. LAN
technologies include Fiber Distributed Data Interface (FDDI), Copper Distributed Data
Interface (CDDI), Ethernet, Token Ring and the like. WAN technologies include, but are not
limited to, point-to-point links, circuit switching networks like Integrated Services Digital
Networks (ISDN) and variations thereon, packet switching networks, and Digital Subscriber
Lines (DSL).

[00122] Communication connection(s) 1444 refers to the hardware/software employed
to connect the network interface 1442 to the system bus 1408. While communication
connection 1444 is shown for illustrative clarity inside computer 1402, it can also be external
to computer 1402. The hardware/software necessary for connection to the network interface
1442 includes, for exemplary purposes only, internal and external technologies such as,
modems including regular telephone grade modems, cable modems and DSL modems, ISDN
adapters, and wired and wireless Ethernet cards, hubs, and routers.

[00123] While the subject matter has been described above in the general context of
computer-executable instructions of a computer program product that runs on a computer
and/or computers, those skilled in the art will recognize that this disclosure also can or can be
implemented in combination with other program modules. Generally, program modules
include routines, programs, components, data structures, etc. that perform particular tasks
and/or implement particular abstract data types. Moreover, those skilled in the art will
appreciate that the inventive computer-implemented methods can be practiced with other
computer system configurations, including single-processor or multiprocessor computer
systems, mini-computing devices, mainframe computers, as well as computers, hand-held
computing devices (e.g., PDA, phone), microprocessor-based or programmable consumer or
industrial electronics, and the like. The illustrated aspects can also be practiced in distributed
computing environments where tasks are performed by remote processing devices that are
linked through a communications network. However, some, if not all aspects of this
disclosure can be practiced on stand-alone computers. In a distributed computing
environment, program modules can be located in both local and remote memory storage
devices.

[00124] As used in this application, the terms "component," "system," "platform,"
"interface," and the like, can refer to and/or can include a computer-related entity or an entity
related to an operational machine with one or more specific functionalities. The entities
disclosed herein can be either hardware, a combination of hardware and software, software, or
software in execution. For example, a component can be, but is not limited to being, a
process running on a processor, a processor, an object, an executable, a thread of execution, a
program, and/or a computer. By way of illustration, both an application running on a server
and the server can be a component. One or more components can reside within a process
and/or thread of execution and a component can be localized on one computer and/or
distributed between two or more computers. In another example, respective components can
execute from various computer readable media having various data structures stored thereon.
The components can communicate via local and/or remote processes such as in accordance
with a signal having one or more data packets (e.g., data from one component interacting with
another component in a local system, distributed system, and/or across a network such as the
Internet with other systems via the signal). As another example, a component can be an
apparatus with specific functionality provided by mechanical parts operated by electric or
electronic circuitry, which is operated by a software or firmware application executed by a
processor. In such a case, the processor can be internal or external to the apparatus and can
execute at least a part of the software or firmware application. As yet another example, a
component can be an apparatus that provides specific functionality through electronic
components without mechanical parts, wherein the electronic components can include a
processor or other means to execute software or firmware that confers at least in part the
functionality of the electronic components. In an aspect, a component can emulate an
electronic component via a virtual machine, e.g., within a cloud computing system.

Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites storing historical task data;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. forecasting total demand for tasks from historical data, forecasting turnaround time for tasks from historical data, prioritizing pending tasks based on historical forecasting) and does not impose meaningful limits on the scope of the claims;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of determining a prioritization order for performing the currently pending tasks based on the total demand for tasks and the turnaround times for completing tasks.

Furthermore, dependent claims 2-13, 15-26, and 28-30 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more well-understood, routine, and conventional activities such as prioritizing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-20, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lattuca, et al. (US 2015/0066529 A1) in view of Laborde (US 9,928,342 B1).

Regarding claim 1, Lattuca discloses a system, comprising: a memory that stores computer executable components (see at least paragraph 0005); and a processor that executes the computer executable components stored in the memory (see at least paragraph 0005), wherein the computer executable components comprise: a demand forecasting component that employs one or more first machine learning models to determine a total demand for tasks of a dynamic system within a defined time frame based on state information regarding a current state of the dynamic system (see at least paragraph 0069, A workflow management system according to an embodiment of the invention has learning capabilities and can make and adjust suggestions for workflow in accordance with learning. For example, a workflow management system may assess historical data and to identify popular task completion paths and paths with a higher risk of running into problems (e.g., blocking conditions and non-optimal outcomes). Path learning may also be correlated with various parameters such as time, date ( e.g., calendar date or day of week), resource, task attributes, patient profile, and the like; at least paragraph 0036, workflow management system configured to manage tasks by consolidating task information from disparate systems into a global task list ( GTL) so that an entire team of health care workers can view all work being done at any given time), wherein the state information comprises task information regarding currently pending tasks of the tasks (see at least paragraph 0108, The Pending column 904 shows the current number of tasks that are pending (e.g., where the tasks' status is Queued, Assigned, or Held) at the end of the reporting interval); a turnaround time forecasting component that employs one or more …machine learning models to determine turnaround times for completing the tasks based on the state information (see at least paragraph 0071, a workflow may specify a sequence of actions to be performed in the order of A, then B, then C. However, the location where action B is performed may be at an opposite end of the healthcare facility from the locations where actions A and Care performed. The workflow management system may be aware of the distance between each location, or may recognize that A followed by C is a popular completion path, or that actions A and C are often performed concurrently or one right after the other, or that the path "A, then C, then B" typically produces a shorter treatment duration than the path "A, then B, then C." The system may therefore suggest that the workflow sequence be changed to A, then C, then B; at least paragraph 0075, Path learning may therefore be used to dynamically optimize workflow outcomes according to a number of different goals, such as duration, quality of treatment, patient ; and a prioritization component that determines a prioritization order for performing the currently pending tasks based on the total demand and the turnaround times (see at least paragraph 0044, the workload management engine can monitor all tasks and adjust the timely distribution of preceding and succeeding tasks for the patient flow to avoid backlogs and bottle necks).

Lattuca does not explicitly disclose second machine learning. Laborde discloses second machine learning (see at least column 19, lines 44-45, The second memory portion 2007 includes one or more trained models). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the multiple machine learning models, as disclosed in Laborde, within the invention of Lattuca with the motivation of better prediction of medical facility delays and turnover (Laborde, column 24, lines 43-48).

Claims 14 and 27 recite similar limitations and are rejected for the same reasons.

Regarding claim 2, Lattuca further discloses the system of claim 1, wherein the dynamic system comprises a medical care facility system (see at least paragraph 0078), …and wherein the state information further comprises operating condition information regarding current operating conditions of the medical care facility system (see at least paragraph 0108).

Furthermore, Laborde discloses wherein the tasks comprise environmental services (EVS) tasks (see at least column 22, lines 21-34).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the multiple machine learning models, as disclosed in Laborde, within the invention of Lattuca with the motivation of better prediction of medical facility delays and turnover (Laborde, column 24, lines 43-48).

Claims 15 and 28 recite similar limitations and are rejected for the same reasons.

Regarding claim 3, Lattuca further discloses the system of claim 1, wherein the computer executable components further comprise: a data collection component that collects sets of historical state information for the dynamic system representative of historical performance of the tasks in association with different operating conditions of the dynamic system over sequential intervals of time; and a model development component that develops the one or more first machine learning models and the one or more second machine learning models based on the sets of historical state information (see at least paragraphs 0069, 0075)

Claims 16 and 29 recite similar limitations and are rejected for the same reasons.

Regarding claim 4, Lattuca further discloses the system of claim 3, wherein the model development component continuously trains and updates the one or more first machine learning models and the one or more second machine learning models based on respective sets of the sets as they are collected over the sequential intervals of time (see at least paragraph 0105).

Claims 17 and 30 recite similar limitations and are rejected for the same reasons.

Regarding claim 5, Lattuca further discloses the system of claim 1, wherein the prioritization component determines the prioritization order as a function of combinatorial optimization problem that minimizes the turnaround times (see at least paragraphs 0071, 0075).

Claim 18 recites similar limitations and is rejected for the same reasons.

Regarding claim 6, Lattuca further discloses the system of claim 1, wherein the computer executable components further comprise: a resource allocation component that allocates available system resources to the tasks based on the total demand and the turnaround times (see at least paragraphs 0059, 0070).

Claim 19 recites similar limitations and is rejected for the same reasons.

Regarding claim 7, Lattuca further discloses the system of claim 1, wherein the computer executable components further comprise: a resources allocation component that allocates available system resources to the tasks using an optimization function that minimizes the turnaround times (see at least paragraphs 0071, 0075).

Claim 20 recites similar limitations and is rejected for the same reasons.

Regarding claim 10, Lattuca further discloses the system of claim 1, wherein the computer executable components further comprise: a resource assignment component that assigns respective resources of available system resources to the tasks based on attributes associated with the respective resources that facilitate minimizing the turnaround times (see at least paragraph 0037).

Claim 23 recites similar limitations and is rejected for the same reasons.

Regarding claim 11, Lattuca further discloses the system of claim 10, wherein the respective resources include employees and wherein the attributes include skill sets respectively associated with the employees (see at least paragraph 0037).

Claim 24 recites similar limitations and is rejected for the same reasons.

Regarding claim 12, Lattuca further discloses the system of claim 1, wherein the computer executable components further comprise: a system flow monitoring component that determines whether one or more of the turnaround times for one or more tasks of the tasks fail to meet a defined turnaround time requirement for the one or more tasks; and a notification component that generates a notification regarding failure of the one or more turnaround times to meet the defined turnaround time requirement based on a determination that the one or more turnaround times fail to meet the defined turnaround time requirement (see at least paragraphs 0087-0088).

Claim 25 recites similar limitations and is rejected for the same reasons.

Regarding claim 13, Lattuca further discloses the system of claim 1, wherein the computer executable components further comprise: a resource monitoring component that determines whether available system resources are sufficient to fulfill the tasks within the defined time frame based on the total demand; and a notification component that generates a notification regarding insufficient system resources based on determination that the available system resources are insufficient to fulfill the tasks within the defined time frame (see at least paragraphs 0087-0088).

Claim 26 recites similar limitations and is rejected for the same reasons.

Claims 8, 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lattuca, et al. (US 2015/0066529 A1) in view of Laborde (US 9,928,342 B1) in further view of Bollapragada, et al. (US 2011/0125539 A1).

Regarding claim 8, Lattuca fails to disclose the system of claim 1, wherein the total demand reflects a total distribution of the tasks for performance within the defined time frame, including the currently pending tasks and forecasted tasks, and a total distribution of resources required for fulfilling the tasks within the defined time frame.  Bollapragada discloses the system of claim 1, wherein the total demand reflects a total distribution of the tasks for performance within the defined time frame, including the currently pending tasks and forecasted tasks, and a total distribution of resources required for fulfilling the tasks within the defined time frame (see at least paragraphs 0118-0119).  

Claim 21 recites similar limitations and is rejected for the same reasons.

Regarding claim 9, Lattuca further discloses the system of claim 8, wherein the computer executable components further comprise: a resources allocation component that allocates available system resources to the tasks using an optimization function that minimizes an imbalance between the available system resources and the total distribution of resources required for fulfilling the tasks within the defined time frame (see at least paragraphs 0087-0088).

Claim 22 recites similar limitations and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Akbay, et al. (US 2014/0108033 A1) Snapshot data may be received indicative of a current state of resources that deliver healthcare to a plurality of patients associated with a healthcare enterprise. The received snapshot data may be automatically used to initialize a healthcare enterprise simulation model. The healthcare enterprise simulation model may then be executed to automatically generate a predicted future state of the resources at a predetermined point in time. Some embodiments may automatically suggest mitigation strategies based on simulated scenarios reflecting potential bottlenecks and appropriate actions that may be taken by the enterprise. The system may continuously and automatically monitor forecast accuracy to detect potential anomalies.



R. Yang, X. Ouyang, Y. Chen, P. Townend and J. Xu, "Intelligent Resource Scheduling at Scale: A Machine Learning Perspective," 2018 IEEE Symposium on Service-Oriented System Engineering (SOSE), 2018, pp. 132-141, doi: 10.1109/SOSE.2018.00025. Resource scheduling in a computing system addresses the problem of packing tasks with multi-dimensional resource requirements and non-functional constraints. The exhibited heterogeneity of workload and server characteristics in Cloud-scale or Internet-scale systems is adding further complexity and new challenges to the problem. Compared with,,,, existing solutions based on ad-hoc heuristics, Machine Learning (ML) has the potential to improve further the efficiency of resource management in large-scale systems. In this paper we,,,, will describe and discuss how ML could be used to understand automatically both workloads and environments, and to help to cope with scheduling-related challenges such as consolidating co-located workloads, handling resource requests, guaranteeing application’s QoSs, and mitigating tailed stragglers. We will introduce a generalized ML-based solution to large-scale resource scheduling and demonstrate its effectiveness through a case study that deals with performance-centric node classification and straggler mitigation. We believe that an MLbased method will help to achieve architectural optimization and efficiency improvement.

JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 9:30 am-5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626